             Case 4:19-cr-00172-RGE-HCA Document 78 Filed 11/11/20 Page 1 of 4


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF IOWA
                                       CENTRAL DIVISION

UNITED STATES OF AMERICA,
        Plaintiff,
v.                                                               No. 4:19-cr-00172-RGE-HCA


JESSICA RAE REZNICEK and RUBY                             CRIMINAL TRIAL SETTING ORDER
KATHERINE MONTOYA,
        Defendants.


        Trial in this matter will commence on Tuesday, February 16, 2021 at 9:00 a.m. at the United

States Courthouse in Des Moines, Iowa. Counsel and Defendants shall appear at 8:30 a.m. each morning

of trial to discuss matters likely to arise that day. In preparation for trial, the Court states the following:

        1.       Status Conference: A telephonic Status Conference before the trial judge will be held on

January 8, 2021, at 3:30 p.m. Counsel shall call 1-888-278-0296 and enter code 4360319. All previously

scheduled status conferences are cancelled.

        2.       Plea Deadline: In order to afford all parties as much notice and opportunity to be as

prepared for trial as possible, Defendants are put on notice that a plea of guilty must be entered by

January 4, 2021. The Court will not accept any plea agreement that dismisses counts or provides for a

specific sentence pursuant to Rule 11(c)(1)(C) after that date. Additionally, once that date has passed,

the Court will not grant the additional one-level decrease for acceptance of responsibility provided for

under USSG §3E1.1(b), barring exceptional circumstances. Due to the unique circumstances of

managing the Court’s calendar amid the national response to the outbreak of Novel Coronavirus 2019,

the Court has scheduled the plea entry deadline earlier than its usual practice. Because of the number of

cases being rescheduled and managed simultaneously, the Court encourages the parties to work

diligently to resolve this matter, if possible. The Court appreciates the challenges facing counsel and

welcomes joint status updates from the parties, as needed.
            Case 4:19-cr-00172-RGE-HCA Document 78 Filed 11/11/20 Page 2 of 4


       3.       Pretrial Conference: A Pretrial Conference before the trial judge will be held on

February 11, 2021, at 9:30 a.m. at the United States Courthouse in Des Moines, Iowa. All motions on

file will be addressed at this hearing. Trial counsel and Defendants must attend in person.

       4.       Submissions to the Court: The following shall be submitted by email to the trial judge’s

judicial assistant and copied to opposing counsel, unless otherwise noted.

                a.     Motions in Limine: Motions in limine, including motions challenging

       the admission of any audio and/or videotape, must be filed on CM/ECF no later than

       January 19, 2021. Upon filing, the custodian of any evidence being challenged shall

       immediately deliver a copy of the contested evidence to the Court for review. Resistances

       shall be filed within five days after the filing of motions.

                b.     Trial Briefs: Trial briefs shall be filed on CM/ECF no later than January 19, 2021.

       Trial briefs shall contain a brief recitation of the facts of the case and notify the Court of all novel,

       unusual, or complex legal, factual, or procedural issues reasonably anticipated to arise at trial.

                c.     Witness List: Each party shall submit a witness list in Word format no later than

       January 25, 2021. The list shall indicate the order in which the party intends to call witnesses.

       The parties have an ongoing obligation to update their witness list, in the event the list changes

       after initial submission and exchange. In the event a party does not intend to produce witnesses

       at trial, in lieu of providing a witness list, such party shall notify the Court that it does not intend

       to present witnesses.

                d.     Exhibit List and Exhibits: Each party shall submit an exhibit list in Word format

       no later than January 25, 2021. The parties have an ongoing obligation to update their exhibit

       list, in the event the list changes after initial submission and exchange. The parties shall each

       provide the Court with a tabbed, three-ring binder containing copies of all of that party’s exhibits

       no later than February 8, 2021. The binder shall be delivered to the trial judge’s chambers in Des

       Moines, Iowa. The binder shall include copies of any recordings on CD or DVD. If necessary,
                                                      2
            Case 4:19-cr-00172-RGE-HCA Document 78 Filed 11/11/20 Page 3 of 4


       photographs or photocopies of contraband exhibits may be added to the binder the first morning

       of trial.

                   e.     Proposed Jury Instructions, Verdict Forms, and Interrogatories: The parties shall

       file on CM/ECF joint written proposed jury instructions, verdict forms, and/or interrogatories,

       and shall email a Word format version to the trial judge’s judicial assistant no later than

       January 19, 2021. Each requested instruction, verdict form, and/or interrogatory shall be

       separately numbered, begin on a separate page, and be double-spaced. Disputed instructions on

       the same issue shall be identified, for example, as 5A for the Government’s submission and 5B

       for Defendants’ submission. At the bottom of each proposed instruction, verdict form, and/or

       interrogatory, the parties must indicate the legal authority upon which it is based, such as a model

       instruction number, statute, regulation, decision, or other authority. All pattern instructions must

       be submitted in full text form with case-specific modifications, such as the name of a party or

       witness or alternative language applicable.

       5.          Voir Dire: The Court anticipates the jury selection process will be impacted by

COVID-19 precautions. Jury selection will be conducted in two groups in the courtroom. During jury

selection, the Court will use stanchions in the well to separate the venire from the parties. All personnel

in the courtroom will be expected to wear a face covering (face shield or face mask) during the

proceedings except when removal is authorized by the presiding judge. Additional instruction will be

provided prior to the final pretrial conference.

       6.          Evidence: The United States District Court for the Southern District of Iowa uses Jury

Evidence Recording System (JERS), a system that allows evidence admitted during trial to be viewed

electronically in the jury deliberation room upon the conclusion of trial. JERS provides easy access to

evidence during deliberations through the use of a large screen monitor in the jury room using a touch

screen kiosk. As stated above, counsel must submit all proposed exhibits electronically on a disc or flash

drive. The parties should plan to rely on electronic exhibits throughout trial to reduce physical
                                                      3
            Case 4:19-cr-00172-RGE-HCA Document 78 Filed 11/11/20 Page 4 of 4


interactions with witnesses and objects. To minimize physical contact with witnesses, counsel shall place

all exhibits to be discussed with a given witness on the witness stand prior to the witness’s arrival.

Alternatively, counsel should use the electronic evidence display system. Requests to approach witnesses

will be denied, unless unforeseen circumstances arise. The jury will be instructed to utilize the JERS

system exclusively while deliberating.

       7.       Closing Arguments: Closing arguments shall not exceed sixty minutes per party,

inclusive of rebuttal. Time for rebuttal shall not exceed the amount of time used in the initial closing

argument.

       8.       Subpoenas and/or Writs: Any subpoenas and/or writs must be provided to the United

States Marshals Service pursuant to Local Rule 17.

       IT IS SO ORDERED.

       Dated this 11th day of November, 2020.




                                                     4
